UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 eBULLION, INC. (Exact name of registrant as specified in its charter) Delaware 46-2323674 (State of incorporation or organization) (I.R.S. Employer Identification No.) 80 Broad Street, 5th Floor New York, New York 10004 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered: Name of each exchange on which each class is to be registered: If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following o. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box.x Securities Act registration statement file number to which this form relates:333-188003 Securities to be registered pursuant to Section 12(g) of the Act:Common Stock, $.0001 Par Value ITEM 1.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED eBullion, Inc. (the “Registrant”) hereby incorporates by reference the description of its Common Stock to be registered hereunder contained under the heading “Description of Securities” in Registrant’s Registration Statement on FormS-1 (File No.333-188003), as originally filed with the Securities and Exchange Commission (the “Commission”) on April 19, 2013, as amended (the “Registration Statement”), and in the prospectus included in the Registration Statement to be filed separately by Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended. ITEM 2. EXHIBITS A. Certificate of Incorporation (filed as Exhibit 3.1 to theRegistration Statement filed on April 19, 2013 and incorporated herein by reference). B. By-Laws (filed as Exhibit 3.2 to the Registration Statement on April 19, 2013 and incorporated herein by reference). 2 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registration has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:June 18, 2014 eBULLION, INC. /s/ Kee Yuen Choi Kee Yuen Choi, Chief Executive Officer and Director 3
